             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAFAEL CHIEKE,                                    No. 1:17-CV-00003

            Plaintiff,                            (Judge Brann)

      v.

COMMONWEALTH OF
PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, et al.,

           Defendants.

                                   ORDER

     AND NOW, this 30th day of October 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion for Summary Judgment (ECF No 24) is

           GRANTED.

     2.    The Clerk of Court is directed to enter judgment in favor of

           Defendants and close the case file.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
